2017 IL App (1st) 170932

                                                                                FIRST DIVISION

                                                                               December 11, 2017


No. 17-0932


In re JARRELL C., a Minor,                             )      Appeal from the Circuit Court
                                                       )      of Cook County.
(The People of the State of Illinois,                  )
                                                       )
                      Petitioner-Appellee,             )
                                                       )      No. 16 JD 1653
v.                                                     )
                                                       )
Jarrell C.,                                            )
                                                       )      Honorable William Gamboney
                      Respondent-Appellant.)           )      Judge Presiding


        JUSTICE SIMON delivered the judgment of the court, with opinion. 

        Presiding Justice Pierce and Justice Harris concurred in the judgment and opinion. 


                                              OPINION

¶1      Minor respondent Jarrell C. was adjudicated delinquent for committing the offenses of

aggravated unlawful use of a weapon and possession of a controlled substance. On appeal

respondent argues that the court erred in denying his pretrial motion to suppress the evidence

obtained following his illegal seizure by the police. For the following reasons, we reverse the

judgment of the circuit court.

¶2                                         BACKGROUND

¶3      At the hearing on respondent’s motion to suppress evidence, respondent testified that, on

July 22, 2016, he was 18 years old. On that date, at about 8:45 p.m., he was trying to buy a bus

card at a currency exchange located at 4400 West Armitage Avenue in Chicago. Respondent

referred in his testimony to a video recording taken of him inside the currency exchange. The
No. 17-0932


video was introduced into evidence as minor’s exhibit No. 1. Respondent indentified himself in

the video and testified he was waiting in line to purchase a bus card. Less than a minute and a

half later, a police officer entered the currency exchange.

¶4      Respondent indicated that the police officer motioned with his finger for respondent to

“come here.” Respondent replied “Who me?” The officer said “Yes, you.” Respondent stated

that the officer had his hand on his gun. Respondent walked over to the officer at that point. Two

other officers entered the currency exchange. One of officers told him to lift up his shirt.

Respondent replied “What’s the problem, sir? [or What’s the probable cause, sir?]. I didn’t do

anything.” The officer told respondent to lift up his shirt “before we go over there and do it for

you.” Respondent lifted up his shirt while turning around. Next, the officers told him to put his

hands on the railing so they could search him. One officer unholstered his gun. Another officer

searched and recovered a gun from respondent’s left side. Respondent was then taken outside to

a police car. The police recovered some drugs from his person.

¶5      Respondent testified that the officers never indicated that they had an arrest or search

warrant for respondent when they called him over at the currency exchange. Respondent stated

he was never informed about an arrest warrant and that he was not aware of such a warrant. He

stated his hand was never in his waistband.

¶6     Officer Brian Ustaszewski testified that on July 22, 2016, at about 8:45 p.m., he was

working with Commander Anthony Escamilla and Captain David Harris. While driving in an

unmarked car, Officer Ustaszewski was showing the commander and the captain areas of

concern in a high-crime area so they could determine where to best deploy resources. He

observed respondent standing on Kenneth Avenue in front of a building that is a known Latin

Eagles hangout, holding his waistband or the material of his shorts between the waist and the



                                                 2

No. 17-0932


crotch area like he was “holding something” with his right hand. Ustaszewski testified that, in his

opinion as an intelligence officer familiar with different areas where street gangs hang out, when

people hold their waistbands, they are concealing objects, most likely guns.

¶7     Officer Ustaszewski observed respondent for a few minutes and saw him looking in the

direction of the officers and then walking inside the currency exchange. The commander and the

captain followed respondent inside the currency exchange. Ustaszewski stated that, when he later

entered the currency exchange, respondent was talking to the commander “with his hands

holding his waistband.” The officer asked respondent to lift up the front of his T-shirt, but

respondent only lifted up the back of the shirt slightly and turned around. Ustaszewski could not

see the front of respondent. Respondent then turned around and pulled out his shirt, and the

officer saw that the shirt “buckled up on the front.” Ustaszewski stated that at that point, he knew

that respondent had a gun. Ustaszewski testified that he believed respondent was behaving

similarly to other gun offenders he had previously arrested based on “the nervousness, the

holding of the front waistband, reluct[ance] to lift his shirt up.”

¶8     Ustaszewski had respondent place his hands on the railing while Commander Escamilla

recovered a handgun from respondent’s front waistband. On cross-examination, Ustaszewski

testified that he saw respondent holding his pants “between the groin area and the waistband”

and that it appeared that he was holding something. The officer indicated that he does not always

find suspicious activity seeing a young male holding his hand in front of his crotch area like

respondent was.

¶9     Commander Escamilla testified that, while on patrol with Officer Ustaszewski and

Captain Harris on July 22, 2016, at about 8:45 p.m., he saw respondent in front of the currency

exchange with “his hand on his waistband.” He testified that respondent “did not look like he



                                                   3

No. 17-0932


was holding up his pants.” He followed respondent inside the currency exchange. Commander

Escamilla asked respondent to approach him, and respondent placed his hands up in the air.

Respondent continued to walk forward and Escamilla observed that respondent’s hands were

“moving around a lot.” Escamilla testified that Ustaszewski directed respondent to walk closer

and respondent complied. Ustaszewski asked respondent to lift up his shirt a couple of times, but

he only lifted the side portion of his shirt.

¶ 10    Escamilla stated that Officer Ustaszewski asked respondent to put his hands on the

railing. When respondent complied, Escamilla reached in front of respondent near his waistband

and recovered a handgun. Escamilla then placed respondent under arrest. On cross-examination,

Commander Escamilla testified that “in many, but not all circumstances” his experience revealed

that a person had a gun when holding his hand as he saw respondent holding his.

¶ 11    The State admitted into evidence a certified copy of a previous juvenile arrest warrant for

respondent issued by the circuit court on June 6, 2016, pursuant to an unrelated case. There was

no evidence presented that any of the officers were aware of the arrest warrant issued by the

circuit court before or at the time respondent was stopped and searched.

¶ 12    After closing arguments, the trial court found that respondent holding the area between

his waist and crotch did not give the officers a reasonable articulated suspicion to seize

respondent. The court held there was an attenuation of the illegal seizure due to the existence of a

valid arrest warrant for respondent at the time of the seizure, and the police conduct was not

flagrant. The court denied respondent’s motion to suppress the evidence.

¶ 13    Subsequently, based on the evidence of the gun and the cocaine recovered from

respondent, the court adjudicated respondent delinquent of the aggravated unlawful use of a




                                                 4

No. 17-0932


weapon and possession of cocaine charges and committed him to the Department of Juvenile

Justice.

¶ 14                                          ANALYSIS

¶ 15       In reviewing an order denying a defendant’s motion to suppress evidence, mixed

questions of law and fact are presented. People v. Pitman, 211 Ill. 2d 502, 512 (2004). Factual

findings made by the trial court will be upheld unless they are against the manifest weight of the

evidence, while the trial court’s application of the facts to the issues presented and the ultimate

question of whether the evidence should be suppressed is subject to de novo review. Id.

¶ 16       On appeal, respondent argues that the trial court erred in denying his motion to suppress.

Respondent contends that the trial court properly determined the investigatory stop was lacking

reasonable suspicion but the court erred in its application of the attenuation doctrine. According

to respondent, his previous arrest warrant did not attenuate the unlawful detention from the

discovery of the evidence when the officers were not aware of the existence of the warrant at the

time of the search, before or during the discovery of the gun and the drugs.

¶ 17       In response, the State argues that, unlike what the trial court determined, the facts reveal

that the officers had reasonable suspicion to stop respondent. “ ‘An investigatory stop of a

private citizen is allowed only when the police officer has specific, articulable facts which, when

taken together with rational inferences, create a reasonable suspicion that the private citizen is

involved in criminal activity.’ ” In re Rafeal E., 2014 IL App (1st) 133027, ¶ 25 (quoting People

v. Lockhart, 311 Ill. App. 3d 358, 361 (2000), and citing Terry v. Ohio, 392 U.S. 1, 27 (1968);

725 ILCS 5/107-14 (West 2012)). Mere hunches and unparticular suspicions are

insufficient. In re Rafeal E., 2014 IL App (1st) 133027, ¶ 25. Although the facts forming the

basis of reasonable suspicion need not rise to the level of probable cause and do not require an



                                                    5

No. 17-0932


officer to actually observe the commission of a crime, precedent dictates that the necessary

quantum of suspicion exist prior to the stop or detention. People v. Estrada, 394 Ill. App. 3d 611,

619 (2009) (construing Delaware v. Prouse, 440 U.S. 648 (1979)).

¶ 18   Here, the parties agreed that there was a seizure. Respondent testified that he was waiting

in line to buy a bus card when he saw the officers enter the currency exchange. One of the

officers told him to lift up his shirt, which he did while turning around. He was told to put his

hands on the queue rail and then was patted and searched. Respondent testified that his hand was

never in his waistband but was in his pocket or on his crotch area.

¶ 19   Officer Ustaszewski and Commander Escamilla testified that they observed respondent

holding onto something between his waist and crotch area. They testified that they formed their

belief that respondent was holding a gun based on their previous experience with gun arrestees.

On cross-examination, Officer Ustaszewski specified that he is not always suspicious when he

sees a young male holding his hand in front of his crotch area like respondent was. Similarly,

Commander Escamilla indicated that “in many, but not all circumstances” his experience

revealed that a person had a gun if that person was holding his hand as he saw respondent

holding his.

¶ 20   Based on the testimony of the parties as well as the video depicting the events that took

place inside the currency exchange, the court held that the State lacked a reasonable suspicion to

conduct a Terry stop. The court determined that the minor “was clutching his waist or crotch

area” and cited In re Rafeal E., 2014 IL App (1st) 133027, in support of its holding that the

officers lacked a reasonable suspicion that respondent was engaged in any criminal activity when

they stopped him.




                                                 6

No. 17-0932


¶ 21    In In re Rafeal E., two officers were driving in a marked squad car when they observed

the respondent and several other individuals standing and talking at the mouth of an alley in a

“high narcotics” area. Id. ¶ 31. The respondent looked in the officers’ direction and then briskly

walked away from the group with his hands in his pockets. Id. ¶¶ 5-6. The officers drove up to

the respondent and asked him to stop, and the respondent complied. Id. ¶ 6. The officer asked the

respondent to remove his hands from his pockets, and respondent raised his hands up in the air,

revealing a plastic baggie protruding from his waistband. Id. We concluded that the encounter

was nonconsensual and constituted a Terry stop and the police lacked a reasonable, articulable

suspicion of criminal activity. We reversed the adjudication of delinquency noting that “[t]here is

nothing criminally suspicious about walking down the street with one’s hands in one’s pockets.”

Id. ¶ 30.

¶ 22    Similarly here, the officers observed respondent walking in a “high crime area,” and the

court determined as a matter of fact that respondent was “clutching his waist or crotch area.” Just

as in In re Rafeal E., there was no evidence presented that respondent was involved in any

criminal activity. Respondent was not running away from police. Here, the court noted that the

testimony of the minor and of the officers regarding what respondent was holding was

“remarkably similar as to what actually occurred—without getting into the difference between

the waistband, the waistband and the crotch, and the crotch—these are inches apart.” But the

mere “holding up [someone’s] pants” or “[p]utting something in one’s pockets *** is not a

hallmark of criminal activity.” Id. In addition, the video exhibit included in the record on appeal

corroborates respondent’s testimony that he was not holding his waistband at the time respondent

was inside the currency exchange. Based on the totality of the circumstances, we find the court’s




                                                7

No. 17-0932


determination that the officers lacked reasonable suspicion to stop respondent was not against the

manifest weight of the evidence. See In re April C., 326 Ill. App. 3d 245, 257 (2001).

¶ 23   Having determined that the officers lacked a valid justification for seizing respondent at

that time, we next determine whether respondent’s unknown arrest warrant for another offense

attenuated the unlawful detention from the discovery of the evidence.

¶ 24   The fourth amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const., amend. IV.

A warrantless search is per se unreasonable under the Fourth Amendment unless one of a few

well-established exceptions applies. Arizona v. Gant, 556 U.S. 332, 338 (2009). Three of these

exceptions involve the causal relationship between the unconstitutional act and the discovery of

evidence. Utah v. Strieff, 579 U.S. ___, ___, 136 S. Ct. 2056, 2061 (2016). Those exceptions are

known as the independent source doctrine, the inevitable discovery doctrine, and the attenuation

doctrine. Id. at ___, 136 S. Ct. at 2061.The attenuation doctrine allows for the admission of

evidence obtained unlawfully when the connection between the unconstitutional police conduct

and the evidence is remote or has been interrupted by some intervening circumstance, so that

“ ‘the interest protected by the constitutional guarantee that has been violated would not be

served by suppression of the evidence obtained.’ ” Id. at ___, 136 S. Ct. at 2061. (quoting

Hudson v. Michigan, 547 U.S. 586, 593 (2006)).

¶ 25   In Utah v. Strieff, the Supreme Court considered whether the discovery of a valid existing

warrant is sufficient to break the causal chain between an unlawful stop and the discovery of

evidence. Id. at ___, 136 S. Ct. at 2062. The Court looked to the three factors espoused in Brown

v. Illinois, 422 U.S. 590, 602 (1975) for determining whether the attenuation doctrine applied:

(1) the temporal proximity between the unconstitutional conduct and the discovery of evidence



                                                8

No. 17-0932


to determine how closely the discovery of evidence followed the unconstitutional search, (2) the

presence of intervening circumstances, and (3) the purpose and flagrancy of the official

misconduct. Strieff, 579 U.S. at ___, 136 S. Ct. at 2062 (citing Brown, 422 U.S. at 603-04).

¶ 26   In Strieff, a law enforcement officer conducting surveillance on a suspected drug house

noticed the defendant exit the house and walk away. Id. at ___, 136 S. Ct. at 2060. The officer

followed and eventually confronted the defendant in a nearby parking lot. Id. at ___, 136 S. Ct. at

2060. Then the officer asked for and received the defendant’s identification card and conveyed

the information to the police dispatcher. Id. at ___, 136 S. Ct. at 2060. A warrant check revealed

the defendant had an outstanding warrant, and he was placed under arrest. Id. at ___, 136 S. Ct.

at 2060. During a search incident to arrest, the officer discovered drugs and drug paraphernalia

on the defendant’s person. Id. at ___, 136 S. Ct. at 2060. The Court found that the discovery of

an outstanding arrest warrant was “a critical intervening circumstance” that “broke the causal

chain between [an] unconstitutional stop and the discovery of [incriminating] evidence.” Id. at

___, 136 S. Ct. at 2063.

¶ 27   In the instant case, the trial court found that the first Strieff factor—proximity in time—

weighed in favor of the respondent. The Supreme Court explained in Brown and reiterated in

Strieff that a short time interval between the illegal detention and the search favored suppression

of the evidence. Id. at ___, 136 S. Ct. at 2062 (relying on Brown, 422 U.S. at 604) (finding that

the confession should be suppressed where “less than two hours” separated the unconstitutional

arrest and the confession). Here, it is undisputed that only minutes passed between the two

events, and therefore, this factor favored respondent. However, the court found that the second

and the third Strieff factors weighed in the State’s favor, and it held that there was an attenuation

of the illegal seizure, denying respondent’s motion to suppress.



                                                 9

No. 17-0932


¶ 28   Respondent argues that the trial court erred in its application of Utah v. Strieff and

challenges the court’s application of the second factor—the existence of an intervening

circumstance. Respondent attempts to differentiate Strieff, arguing that, unlike here, in Strieff the

warrant’s existence became known to officers after illegally stopping Strieff but prior to Strieff’s

arrest and search incident to arrest.

¶ 29   We agree. In Strieff, the officer stopped the defendant without reasonable suspicion and

then conducted a warrant check, and based on the warrant he discovered, he arrested defendant.

Id. at ___, 136 S. Ct. at 2062. The drugs at issue were found pursuant to the search incident to

the arrest. Id. at ___, 136 S. Ct. at 2062. As a result, the causal chain between the officer’s illegal

action—the initial, unjustified Terry stop—and the search was “broken” by the intervening

discovery of the warrant.

¶ 30   Unlike Strieff, the instant case presents a different situation. Respondent’s unrelated

arrest warrant was issued before the illegal stop and the search. But nothing in the record shows

that the officers were aware of the warrant before or at the time respondent was detained and

searched. Neither Officer Ustaszewski, nor Commander Escamilla investigated or learned of the

existence of the warrant after stopping respondent and before searching him. In other words,

there were no intervening circumstances between the initial illegal stop and the discovery of the

evidence.

¶ 31   Indeed,    “ ‘ “[a]n intervening circumstance is     one   that   dissipates    the   taint   of

unconstitutional police conduct by breaking the causal connection between the illegal conduct

and the [evidence].” ’ ” People v. Wilberton, 348 Ill. App. 3d 82, 86 (2004) (quoting People v.

Austin, 293 Ill. App. 3d 784, 788 (1997), quoting People v. Turner, 259 Ill. App. 3d 979, 993

(1994)). Where an intervening circumstance has been held sufficient to break the causal chain it



                                                  10 

No. 17-0932


has been newly discovered information, untainted by illegality. People v. Jackson, 374 Ill. App.

3d 93, 105 (2007); see also Wilberton, 348 Ill. App. 3d at 88-89 (a codefendant’s lawfully

obtained statement incriminating the defendant is sufficient to purge the taint of illegality);

People v. Gabbard, 78 Ill. 2d 88, 99 (1979) (showing defendant a sketch of the man identified as

committing the crime was a sufficient intervening circumstance); In re R.S., 93 Ill. App. 3d 941,

946-47 (1981) (showing defendant a stolen clock seized pursuant to a valid search warrant was

enough to attenuate illegality). Notably, in all these cases, there was a break in the causal chain

prompted by new information or intervening event subsequent to the illegal stop and before the

discovery of the evidence. In sharp contrast, here, the arrest warrant, although a valid one, was

unknown information to the police at the time of the search and the discovery of the evidence.

Accordingly, the arrest warrant did not do anything to attenuate the taint of the illegal stop.

¶ 32   The State cites United States v. Patrick, 842 F.3d 540, 555 (7th Cir. 2016), as support for

its argument that Strieff contains language to suggest that the mere existence of the warrant,

regardless of the actual causal chain, constitutes sufficient attenuation. See id. at 542 (“[T]he

Supreme Court recently held that a valid arrest warrant precludes the suppression of evidence

seized in an arrest, even if the arrest was set in motion by officers who had neither probable

cause nor knowledge of the warrant. [Citation.] Strieff tells us that, if the police had stopped

Patrick’s car for no reason at all and learned only later that he was a wanted man, the gun would

have been admissible in evidence.”).

¶ 33   But Patrick did not involve or analyze a situation similar to Strieff or the instant case. The

majority in Patrick recognized that, unlike Strieff, “[t]he officers who nabbed [defendant], by

contrast, had both probable cause to believe that he was a fugitive from justice and knowledge of

the arrest warrant.” Id. Furthermore, the Strieff Court clearly stated that the issue addressed in



                                                 11 

No. 17-0932


that case was “whether the discovery of a valid arrest warrant was a sufficient intervening event

to break the causal chain between the unlawful stop and the discovery of drug-related evidence

on Strieff’s person.” (Emphasis added.) Strieff, 579 U.S. at ___, 136 S. Ct. at 2061. Unlike

Strieff, here, the officers did not discover the arrest warrant between the unlawful stop and the

discovery of the gun and the drugs. Accordingly, since there was no intervening circumstance to

cause a break between the police misconduct and the evidence recovered, we find that the second

factor favors suppression of the evidence. We reverse the court’s holding on this issue.

¶ 34   Although not determinative in the instant matter since we concluded that two of three

factors favored the suppression of the evidence, we will briefly address the third factor a court

must consider when determining whether the attenuation doctrine applies—the purpose and

flagrancy of the official misconduct. See id. at ___, 136 S. Ct. at 2063. “The third factor of the

attenuation doctrine reflects that rationale by favoring exclusion only when the police

misconduct is most in need of deterrence—that is, when it is purposeful or flagrant.” Id. at ___,

136 S. Ct. at 2063. When an officer’s conduct is negligent but not flagrant or purposeful, the

exclusionary rule’s objective is not served and strongly favors admissibility. Id. at ___, 136 S.

Ct. at 2063. Good-faith mistakes, resulting from errors in judgment, “hardly rise to a purposeful

or flagrant violation of *** Fourth Amendment rights.” Id. at ___, 136 S. Ct. at 2063.

¶ 35   Illegal arrests have been held to be purposeful and flagrant when undertaken solely to

conduct “fishing expeditions” or where the defendant’s arrest was accomplished in a manner

calculated to cause fright, surprise, and confusion. People v. Jardon, 393 Ill. App. 3d 725, 738

(2009) (citing Brown, 422 U.S. at 605). In assessing the reasonableness of police conduct, it is

incumbent on the court to consider the duty of police to maintain order, prevent crime, and




                                                12 

No. 17-0932


apprehend criminals, often while acting on a quick appraisal of the information known at the

time. Id. at 738.

¶ 36    Here, the evidence does not reveal that the officers were conducting a fishing expedition.

Their stop of respondent was not calculated to cause fright, surprise, and confusion. The

evidence suggests that the stop was an isolated instance that occurred in connection with a

bona fide belief that respondent possessed a gun in his waistband. Accordingly, just as in Strieff,

the officers’ error in judgment does not rise to the level of purposeful or flagrant violation of

respondent’s rights. This factor is the only one that favors attenuation.

¶ 37    Based on our review of the case, we find that the trial court erred in denying respondent’s

motion to suppress the evidence. The court determined that the police stop was unjustified and

we will not disturb that finding. But respondent’s unrelated arrest warrant did not intervene

between the stop and the discovery of the evidence, as the police did not know about the arrest

warrant before or during respondent’s search. Therefore, the court erred when it denied

respondent’s motion to suppress the evidence obtained as a result of the illegal stop.

¶ 38                                      CONCLUSION

¶ 39    Based on the foregoing, we conclude that the trial court erred in denying respondent’s

motion to quash arrest and suppress evidence obtained as a result of the illegal stop. People v.

Garcia, 2012 IL App (1st) 102940, ¶ 17. Because the State cannot prevail on remand without the

suppressed evidence, we reverse respondent’s adjudication of delinquency. See People v.

Trisby, 2013 IL App (1st) 112552, ¶ 19.

¶ 40    Reversed.




                                                 13